—Judgment, Supreme Court, New York County (William Wetzel, J.), rendered March 31, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance and criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of 1 to 3 years, unanimously affirmed.
*329The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility and identification.
The court properly exercised its discretion in denying defendant’s request for an adjournment of sentencing for the purpose of investigating alleged juror misconduct during deliberations. Defendant did not make a motion to set aside the verdict (CPL 330.30 [2]) or submit an affidavit from any of the three jurors interviewed by defense counsel or offer an explanation for such failure (see, People v Salaam, 187 AD2d 363, 364-365, affd 83 NY2d 51). Moreover, the statements purportedly made by two jurors to the rest of the deliberating panel merely involved everyday life experiences, and not expert knowledge (see, People v Arnold, 96 NY2d 358, 364-367; People v Maragh, 94 NY2d 569, 574). Concur — Rosenberger, J. P., Nardelli, Ellerin, Lerner and Saxe, JJ.